DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both dynamic principal component analysis and output; reference character “14” has been used to designate both the footboard and the side rails; reference character “16” has been used to designate both the footboard and the side rails; reference character “104” has been used to refer to signal processing and modelling; reference character “10” refers to both a bed and a patient support apparatus.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 44, 44a, 44b, 50, Fig. 5C, Fig. 5D, Fig. 5E, Fig. 5F, Fig. 6A, and Fig. 6B.  
The drawings are objected to because "dynamic principle component analysis" in Fig. 6 should read "dynamic principal component analysis;" paragraph 0028 makes reference to a flowchart that seems to match Fig. 6, but refers to it as Fig. 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "16" have both been used to designate both the footboard and the side rails; reference characters “112” and “108” have both been used to designate providing an output; reference characters “104” and “102” both refer to signal processing.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 4A, 4B, 4C, 4D, and 4E.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0003, “impossible to be recognized” should be written “impossible to recognize.”
In paragraph 0005, “using signals form load sensors” should be written “signals from load sensors.”
In paragraph 0005, “Bayes Rule” should be written as “Bayes’ Rule.”
In paragraph 0027, “theprocessor module 62” should be written “the processor module 62.”
In paragraph 0031, “subjected to the DCPA” should be written “subjected to the DPCA.”
In paragraph 0031, “dynamic principle component analysis” should be written “dynamic principal component analysis.”
In paragraph 0031, “Figueirdo-Jain” should be written “Figueiredo-Jain.”
In paragraph 0038, “are assumed to follows” should be written “are assumed to follow.”
In paragraph 0043, “which is able to get” should be written “and so is able to get” or similar.
In paragraph 0043, "the final value of K is to assigned” should be written “the final value of K is assigned.”
In paragraph 0046, “Gi” should be written as “Gi.”
In paragraph 0047, “maximum a posterior” should be written “maximum a posteriori.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a plurality of load sensors supported from the frame" in line 4 of the claim, “a patient supporting platform supported from the plurality of load sensors” in line 5 of the claim, “a controller supported on the frame” in line 8 of the claim, and “a load supported by the respective load sensor” in line 10 of the claim.  Claim 1 additionally recites the limitation “the patient support” in line 18 of the claim. There is insufficient clarity in each of these limitations of the claim. It is unclear what difference is meant, if any, by the alternating use of the phrases “supported from,” “supported on,” and “supported by” in each of these limitations. These phrases are currently all interpreted to mean “on an external surface of.” At present, it is additionally unclear whether “the patient support” refers to the “patient supporting platform” or some other device. It is currently interpreted to be equivalent to the patient supporting platform.  
Claim 5 recites the limitation "the random measurement noise" in line .  There is insufficient antecedent basis for this limitation in the claim. Claim 5 additionally recites the limitation “wherein median filtering is applied to the load signals to remove the random measurement noise” in 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the weight scale module. There is presently no element which explains how the patient’s weight is determined or received in order for the load signals to be normalized. Claim 6 additionally recites the limitation “wherein the load signals are normalized to eliminate the effect of the patient’s weight” in lines 1-2 of the claim. It is unclear whether this step is one taken by the controller when the processor executes the stored instructions, to specifically demonstrate a particular capability of the processor, or if this step is separately carried out by some other device or user involved in the system. 
Claim 7 recites the limitation “wherein the classification is determined by applying Bayes’ Theorem” in lines 1-2 of the claim. It is unclear whether this step is one taken by the controller when the processor executes the stored instructions, to specifically demonstrate a particular capability of the processor, or if this step is separately carried out by some other device or user involved in the system. 
Claims 2-7 are also rejected as being dependents of claim 1, which has been deemed indefinite in paragraph 11 of this action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "utilize a dynamic principal component analysis and a mixture model to evaluate the temporal distribution of loads sensed by each of the respective load sensors to distinguish the pattern of patient action using real-time monitoring signals to create a model; and monitor the signals from the load sensors to classify the nature of the patient action into a particular one of a plurality of classifications using a probabilistic analysis and modify an operating characteristic of the patient support in response to the particular classification of the patient action". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements of "a sensing system for detecting and characterizing a patient action comprising a frame, a plurality of load sensors supported from the frame, a patient supporting platform supported from the plurality of load sensors so that the entire load supported on the patient supporting platform is transferred to the plurality of load sensors, a controller supported on the frame, the controller electrically coupled to the load sensors and operable to receive a signal from each of the plurality of load sensors with each load sensor signal representative of a load supported by the respective load sensor, the controller including a processor and a memory device, the memory device including a non-transitory portion storing instructions". Under the broadest reasonable interpretation, the sensing system for detecting and characterizing a patient action does not require the application of "utilize a dynamic principal component analysis and a mixture model to evaluate the temporal distribution of loads sensed by each of the respective load sensors to distinguish the pattern of patient action using 
In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of detecting and characterizing a patient action with the analysis and classification amounts to no more than mere indications to apply the exception.
In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 U.S.C. 101. 
Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 17 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.

Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the dynamic principal component analysis extracts both static and dynamic relations from the signals.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the mixture model is established by a Gaussian mixture model with a Figueiredo-Jain algorithm.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein median filtering is applied to the load signals to remove the random measurement noise.” The claim element of claim 1 of a method for determining a range of motion is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). 
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the load signals are normalized to eliminate the effect of the patient's weight.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, distinguishing a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the classification is determined by applying Bayes' Theorem.” The claim element of claim 1 of a sensing system for detecting and characterizing a patient action is recited with a high level of generality (as written, classifying a likely action may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz (A Load-cell Based In-Bed Body Motion Detection and Classification System) in view of Choi (Process Monitoring...), further in view of Flanagan (U.S. 20110066287 A1).
ing system (Section 1.3—body movement monitoring system) for detecting and characterizing a patient action (Section 1.3—Software components involve detection and classification) comprising a frame (Fig. 3.5—bed frame), a plurality of load sensors supported from the frame (Fig. 3.5—load cells), a patient supporting platform supported from the plurality of load sensors so that the entire load supported on the patient supporting platform is transferred to the plurality of load sensors (Section 3.2—body motion on the bed causes each load cell’s resistance to change), a controller supported on the frame (Section 3.2—base station), the controller electrically coupled to the load sensors and operable to receive a signal from each of the plurality of load sensors with each load sensor signal representative of a load supported by the respective load sensor (Section 3.2—each load cell sends its data to the base unit for processing), the controller including a processor (Section 3.2—base unit conducts processing) and a memory device, the memory device including a non-transitory portion storing instructions (Fig. 1—instructions included in base unit for processing) that, when executed by the processor, cause the controller to: to evaluate the temporal distribution of loads sensed by each of the respective load sensors (Section 3.3.1—interpolation is used to ensure accurate data from all load cells for set times and movements) to distinguish the pattern of patient action (Section 3.3.2—obtain observable pattern for in-bed movement) using real-time monitoring signals (Section 3.3.1—signals transmitted in real time) to create a model (Section 4.3.3—build a classification model that uses signal features); and monitor the signals from the load sensors to classify the nature of the patient action (Section 4.1—monitoring signals from load cells to classify movements) into a particular one of a plurality of classifications (Section 4.4.2—plurality of classifications) using a probabilistic analysis (Sections 4.6 and 4.7—XGBoost incorporates probabilistic analysis, logical combination uses majority voting for greatest probability result). However, Alaziz does not teach utilizing a dynamic principal component analysis and a mixture model to evaluate the temporal distribution of loads sensed, nor does it teach modifying an operating characteristic of the 
Regarding claim 2, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz does teach distinguishing in real time (Section 3.3.1—real time data transmission) the likely resulting patient action from multiple patient actions indicated by the load sensor data (Section 4.1—monitoring load sensor data to classify actions; Section 4.7—logical combination uses majority voting for most likely of multiple patient actions). However, 
Regarding claim 3, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. However, Alaziz does not teach wherein the dynamic principal component analysis extracts both static (Abstract—PCA concept is expanded, not replaced with complicated model) and dynamic relations (Abstract—expand PCA to include dynamic monitoring) from the signals. Choi teaches the dynamic principal component analysis extracts both static and dynamic relations from the signals. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensing system of Alaziz with the dynamic principal component analysis of Choi in order to predictably improve the improve the accuracy of the system by detecting small disturbances that might otherwise be eliminated as noise.
Regarding claim 5, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz additionally teaches filtering is applied to the load signals to remove the random measurement noise (Section 3.2, data normalization—local mean 
Regarding claim 6, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. Alaziz additionally teaches wherein the load signals are normalized to eliminate the effect of the patient's weight (Section 3.3.1—normalize the data).
Regarding claim 7, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above. However, Alaziz does not teach wherein the classification is determined by applying Bayes' Theorem. Choi teaches wherein the classification is determined by applying Bayes’ Theorem (Section 3.1—Bayes’ Theorem). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the sensing system of Alaziz with the Bayes Theorem application of Choi in order to predictably improve the ability of the system to analyze the probability of different movements in order to accurately classify the movements and thus improve the accuracy of the system as a diagnostic device for movement and sleep disorders or as a fall prevention system.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz (A Load-cell Based In-Bed Body Motion Detection and Classification System) in view of Choi (Process Monitoring...), further in view of Flanagan (U.S. 20110066287 A1), and further in view of Yu (Multimode Process Monitoring…).
Regarding claim 4, Alaziz teaches the sensing system of claim 1 when combined with the teachings of Choi and Flanagan as described above in paragraph 20 of this action. Choi additionally teaches the mixture model is established by a Gaussian mixture model (Abstract). However, none of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kazuno (U.S. 20080204254 A1) teaches a load-cell based bed departure prediction and detection system including a frame, patient supporting apparatus, plurality of load cells, and a controller capable of detecting if a patient is in an abnormal position and prompting an alarm if the patient is determined to be at risk of falling, rather than turning over or sitting up in bed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        /ALR/        Examiner, Art Unit 3791